Order entered December 13, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00711-CV

                    EHRING ENTERPRISES, INC. ET AL, Appellants

                                               V.

                     RD MANAGEMENT CORPORATION, Appellee

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-04770-B

                                           ORDER
       We GRANT appellee’s December 11, 2013 second unopposed motion to extend time to

file brief and ORDER the brief filed no later than January 7, 2014. Appellee is cautioned that no

further extensions will be granted absent a showing of exceptional circumstances.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE